Exhibit 10.1(c)

Form 10-K for the Fiscal Year Ended November 30, 2005

SUMMARY OF COMPENSATION FOR NAMED EXECUTIVE OFFICERS

 

Name and Principal Position

   2006 Salary

Paul B. Toms, Jr., Chairman and Chief Executive Officer

   $ 288,768

Douglas C. Williams, President and Chief Operating Officer

     279,456

E. Larry Ryder, Executive Vice President – Finance and Administration

     232,872

Michael P. Spece, Executive Vice President – Merchandising and Design

     232,872

C. Scott Young, President and Chief Executive Officer – Bradington-Young, LLC

     251,505

For fiscal year 2006, the Compensation Committee of the Board of Directors of
Hooker Furniture Corporation approved the bonus potential for each executive
officer of the Company and the specific performance goal under the Company’s
annual bonus program. Each executive officer’s bonus potential for fiscal 2006
will be equal to a specified percentage of the amount by which the Company’s
pre-tax earnings for fiscal 2006 exceed a specified threshold amount.